Action to recover possession of land. The defendant having occupied the premises as tenant of the plaintiffs’ grantor, and also of the plaintiffs, after the conveyance to them, held, that he could not controvert the plaintiffs’ title.
It is not proper to submit to a jury the question, whether from lapse of time, less than twenty years from the time when a mortgage became due, they would not presumo that it had been paid. Ho such presumption can arise under our statutes within twenty years.
Where the plaintiffs in an action to recover possession of lands, make title under a statute foreclosure of a mortgage, executed by the owner in fee, a defendant showing no right derived from the mortgagor, or any other interest in the premises beyond a mere possession, cannot show, in defence, that the mortgagor at the time of the execution of the mortgage was insane.
In such case the mortgage would be voidable only, not void; and no person can avail himself of the defect, if it exists, except one claiming an interest under the mortgagor.
(S. C., 12 Barb. 9; 9 N. Y. 45.